IN THE
                          TENTH COURT OF APPEALS

                               No. 10-09-00267-CR

                          IN RE SANTIAGO DELGADO



                           MEMORANDUM OPINION


       The petition for writ of mandamus is denied, and the motion for emergency

relief is dismissed as moot.


                                              FELIPE REYNA
                                              Justice


Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Petition denied; motion for emergency relief dismissed as moot
Opinion delivered and filed August 17, 2009
Do not publish
[CR25]